The Circuit Judge:

There are three objections made to the plaintiff’s recovery. One growing out of the assignment to the receiver, one out of the assignment to Remsen, and one out of the foreclosure and sale under the mortgage.
The assignment to Remsen merely conveys the rents, while the assignment to the receiver conveys the reversion, as well as the rents.
As to the assignment to the receiver, that is to be regarded as a mortgage, and was satisfied before the rent became due which is in controversy in this suit. It was an assignment of so much of Anderson’s property as would be sufficient to pay his creditor’s debt and costs; and by the receiver’s collections, and the arrangement made by Remsen, in April, 1843, neither the creditor nor the receiver had any farther claim. No reassignment was necessary, because its force was spent by its purposes having been fully answered. (Evertsen v. Sawyer, 2 Wend. 509.)
By the foreclosure of the mortgage, in 1842, and by Rem-sen’s purchase on that foreclosure, in March, 1843, Remsen became seized of all the plaintiff’s title in the premises. He thus became the assignee of the reversion, which, before that, had been in the plaintiff. The provisions of our Revised Statutes (1 R. S. 747, § 23) from that moment apply to him, and he, as the grantee of the demised premises, or of the reversion thereof, had the same remedies, by action, distress, or otherwise, for the recovery of any rent, as the grantor or lessor might have had if the reversion had remained in him. And .if he could, in his own name, maintain an action for the rent, *206the plaintiff could not. Otherwise, the tenant would be liable to two actions for the same rent. (Taylor’s Landlord and Tenant, 217; Harbeck v. Sylvester, 13 Wend. 608.)
These remarks apply to all the three quarters’ rent now sought to be recovered. But in regard to the two quarters that became due in August and November, the case is still stronger, for, before they accrued, Bemsen became the assignee of the lease, also) and was thus seized of all the estate which the plaintiff had originally had in the premises. As to those two quarters, Bemsen was not only the grantee of the demised premises, and of the reversion thereof, but he was the assignee of the rents, also, and as such, under our statute, had his remedy by action for the non-payment of the rent, the same as his grantor might have had if the reversion had remained in him.
Upon this view of the case there must be judgment for the defendant.